                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              OCALA DIVISION

UNITED STATES OF AMERICA,

      Plaintiff,

v.                                                     Case No: 5:18-cv-539-Oc-30PRL

PHILIP MOTT HARRIS, II and 24/7 TAX
SERVICES, LLC,

      Defendants.


                                           ORDER

      THIS CAUSE came on for consideration upon the Report and Recommendation

submitted by Magistrate Judge Philip R. Lammens (Dkt. 50). The Court notes that neither

party filed written objections to the Report and Recommendation and the time for filing

such objections has elapsed.

      After careful consideration of the Report and Recommendation of the Magistrate

Judge in conjunction with an independent examination of the file, the Court is of the

opinion that the Magistrate Judge's Report and Recommendation should be adopted,

confirmed, and approved in all respects.

      ACCORDINGLY, it is therefore, ORDERED AND ADJUDGED:

      1.     The Report and Recommendation (Dkt. 50) of the Magistrate Judge is

adopted, confirmed, and approved in all respects and is made a part of this order for all

purposes, including appellate review.

      2.     United States’ Motion for Summary Judgment (Dkt. 39) is GRANTED
and a permanent injunction and order of disgorgement is entered as follows:

      A.     Philip Mott Harris II and 24/7 Tax Services, LLC, and all those in active

concert or participation with them, are permanently enjoined from:

           (1) acting as federal tax return preparers or requesting, assisting in, or directing

              the preparation or filing of federal tax returns, amended returns, or other

              related documents or forms for any person or entity other than themselves;

           (2) preparing or assisting in preparing federal tax returns that they know or

              reasonably should know would result in an understatement of tax liability

              or the overstatement of federal tax refund(s) as penalized by 26 U.S.C. §

              6694;

           (3) owning, operating, managing, working in, investing in, providing capital or

              loans to, receiving fees or remuneration from, controlling, licensing,

              consulting with, or franchising a tax return preparation business;

           (4) training, instructing, teaching, and creating or providing cheat sheets,

              memoranda, directions, instructions, or manuals, pertaining to the

              preparation of federal tax returns;

           (5) maintaining, assigning, holding, using, or obtaining a Preparer Tax

              Identification Number (PTIN) or an Electronic Filing Identification Number

              (EFIN);

           (6) engaging in any other activity subject to penalty under 26 U.S.C. §§ 6694,

              6695, 6701, or any other penalty provision in the Internal Revenue Code;

              and

                                              2
            (7) engaging in any conduct that substantially interferes with the proper

               administration and enforcement of the internal revenue laws.

       B.     Philip Mott Harris II and 24/7 Tax Services, LLC shall immediately and

 permanently close all tax return preparation stores that they own directly or through any

 entity, and doing business under any name;

       C.     Philip Mott Harris II and 24/7 Tax Services, LLC are prohibited from

 assigning, transferring, or selling any franchise agreement, independent contractor

 agreement, or employment contract related to any tax return preparation business to which

 they or any entity under their control is a party;

       D.     Philip Mott Harris II and 24/7 Tax Services, LLC are prohibited from: (1)

selling to any individual or entity a list of customers, or any other customer information,

for whom Philip Mott Harris II and 24/7 Tax Services, LLC, and any other business or

name through which they, or those acting at their direction, have at any time since January

1, 2015 prepared a tax return; (2) assigning, disseminating, providing, or giving to any

current or former franchisee, General Sales Manager, District Sales Manager, manager, tax

return preparer, employee, or independent contractor of Philip Mott Harris II and 24/7 Tax

Services, LLC, or any other business through which they prepare tax returns or own or

franchise a tax return preparation business, a list of customers or any other customer

information for customers for whom Philip Mott Harris II and 24/7 Tax Services, LLC,

and any other business or name through which they, or those acting at their direction, have

at any time since January 1, 2015 prepared a tax return; and (3) selling to any individual or

entity any proprietary information pertaining to Philip Mott Harris II and 24/7 Tax

                                              3
Services, LLC, and any other business or name through which Philip Mott Harris II and

24/7 Tax Services, LLC, or those acting at their direction, have at any time since January

1, 2015 prepared a tax return;

       E.     Philip Mott Harris II and 24/7 Tax Services, LLC shall contact, within 30

 days of this Order, by United States mail and, if an e-mail address is known, by e-mail,

 all persons for whom Philip Mott Harris II and 24/7 Tax Services, LLC, and their

 managers, employees, and tax return preparers, prepared federal tax returns or claims for

 a refund from January 1, 2015 and continuing through the date of this Order to inform

 these individuals of this Order of Permanent Injunction, including sending a copy of this

 Order but not enclosing any other documents or enclosures unless agreed to by counsel

 for the United States or approved by the Court;

       F.     Philip Mott Harris II and 24/7 Tax Services, LLC shall provide a copy of this

 Order to all principals, officers, managers, franchisees, employees, and independent

 contractors of Philip Mott Harris II and 24/7 Tax Services, LLC within 15 days of this

 Order, and provide to counsel for the United States within 30 days of this Order a signed

 and dated acknowledgment of receipt of the Court’s order for each person whom Philip

 Mott Harris II and 24/7 Tax Services, LLC provided a copy of this Order;

       G.     The Court shall retain jurisdiction over Philip Mott Harris II and 24/7 Tax

 Services, LLC and over this action to enforce this Order and Judgment of Permanent

 Injunction and Disgorgement entered against them; and




                                            4
      H.     The United States is entitled to conduct discovery to monitor Philip Mott

 Harris II’s and 24/7 Tax Services, LLC’s compliance with the terms of this Order and

 Judgment of Permanent Injunction and Disgorgement entered against them.

      3.      The Clerk is directed to enter judgment in favor of the United States and

against the Defendants, Philip Mott Harris II and 24/7 Tax Services, LLC, jointly and

severally, in the amount of $544,874.56 for the disgorgement of the proceeds that the

Defendants received for the preparation of tax returns making or reporting false or

fraudulent claims, deductions, credits, income, expenses, or other information resulting in

the understatement of taxes.

      4.      The Clerk is directed to close this case and terminate any pending motions

as moot.

      DONE and ORDERED in Tampa, Florida, this 14th day of February, 2020.




Copies Furnished To:
Counsel/Parties of Record




                                            5
